Opinion issued June 12, 2008



 




In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00112-CV



EARL CLARENCE SMITH, Appellant

v.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES, Appellee



On Appeal from the 314th District Court 
Harris County, Texas
Trial Court Cause No. 2005-08024J



MEMORANDUM OPINION

	Appellant, Earl Clarence Smtih, filed this appeal (appellate cause number 01-07-00112-CV) challenging the trial court's order terminating his parental rights to his
minor children, B.H.M. and B.C.M.  The trial court subsequently granted Smith's
motion for new trial.  Following a new trial, Smith's parental rights to the two
children were again terminated.  Smith has appealed that termination order in
appellate cause number 01-07-00648-CV.
	Smith has moved to dismiss appellate cause number 01-07-00112-CV.  Given
that the trial court granted his motion for a new trial, we agree with Smith that the
proper course of action is to dismiss the appeal as moot.  See Bartlett v. Theriot, No.
06-07-00146-CV, 2008 WL 850205, at *1 (Tex. App.--Texarkana Mar. 31, 2008, no
pet.) (mem. op.).  Pursuant to his request, we also agree that the clerk's record,
reporter's record, and any other filings or documents filed or received in appellate
cause number 01-07-00112-CV be transferred by the Clerk of this Court to appellate
cause number 01-07-00648-CV.  
	Accordingly, we dismiss appellate cause number 01-07-00112-CV as moot and
order that the clerk's record, reporter's record, and any other filings or documents
filed or received in appellate cause number 01-07-00112-CV be transferred to
appellate cause number 01-07-00648-CV.
PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Higley.